Citation Nr: 0632858	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with spinal stenosis, 
claimed as joint pains due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Blythe H. Evans, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to May 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In June 2005, during the pendency of this appeal, VA 
determined the veteran is incompetent to handle the 
disbursement of his VA compensation benefits; he has a 100-
percent rating for paranoid-type schizophrenia with fatigue.  
His brother is his custodian.


FINDING OF FACT

In recent letters dated August 8 and September 2, 2006, prior 
to the promulgation of a decision in this appeal, the 
veteran's attorney withdrew the claim at issue.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal 
regarding the issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine with 
spinal stenosis, claimed as joint pains due to an undiagnosed 
illness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2006).

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim for service connection for 
degenerative disc disease of the lumbosacral spine with 
spinal stenosis, claimed as joint pains due to an undiagnosed 
illness.  But in recent statements dated in August and 
September 2006, the veteran's attorney withdrew the appeal 
concerning this low back claim - citing the veteran's 
receipt of a 100-percent rating for his psychiatric disorder 
(paranoid-type schizophrenia with fatigue).  

The veteran has withdrawn his appeal regarding his low back 
claim; hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review this claim and it is 
dismissed without prejudice.




ORDER

The appeal for service connection for degenerative disc 
disease of the lumbosacral spine with spinal stenosis, 
claimed as joint pains due to an undiagnosed illness, 
is dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


